Citation Nr: 1825905	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-44 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for low back injury residuals and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1951 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for low back injury residuals.  

As to the issue of whether new and material evidence has been received to reopen claim of service connection for low back injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a low back disability (claimed as low back injury residuals) is REMANDED to the AOJ for additional action.  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017); 38 U.S.C. § 7107 (a)(2) (2012).  


FINDINGS OF FACT

1.  A December 2006 rating decision determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  The Veteran did not submit a timely notice of disagreement and the December 2006 rating decision is final.  

2.  The additional evidence received since the December 2006 rating decision is new and material.  


CONCLUSIONS OF LAW

1.  The December 2006 rating determination that new and material evidence had not been received to reopen the Veteran's claim for service connection for low back injury residuals is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen he Veteran's claim for service connection for low back injury residuals has been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A May 1997 VA rating decision determined that the Veteran has not submitted a well-grounded claim of entitlement to service connection for low back injury residuals and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1997.  The Veteran did not submit a timely notice of disagreement and the May 1997 rating decision is final.  

The evidence considered in reaching the May 1997 rating decision included service treatment records, service personnel records, VA clinical documentation, and written statements from the Veteran.  The service medical records make no reference to a low back injury or a lumbar spine disability.  In an October 1996 written statement, the Veteran asserted that he had injured his back while he "was on KP;" he had been taken to sick call and placed on five days' bedrest; and he continued to experience low back pain following service separation.  VA clinical documentation dated in October 1996 states that the Veteran complained of low back pain of 40 years' duration.  Contemporaneous X-ray studies of the lumbosacral spine were reported to reveal findings consistent with lumbosacral spine degenerative joint disease and osteoporosis.  

New and material evidence pertaining to the issue of entitlement to service connection for low back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 1997 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The Veteran subsequently sought to reopen his claim for service connection for low back injury residuals.  In December 2006, the RO determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for low back injury residuals.  The Veteran was informed of the adverse determination and his appellate rights in December 2006.  The Veteran did not submit a timely notice of disagreement and the December 2006 rating decision is final.  

The evidence considered in reaching the December 2006 RO determination included VA treatment records and a written statement from the Veteran.  A September 1996 VA lumbosacral spine X-ray report notes that the Veteran was diagnosed with lumbosacral spine degenerative joint disease and osteoporosis.  A January 2006 written statement from the Veteran relates that he had initially injured his back in 1952 at Camp Gordon, Georgia, during active service and experienced recurrent back problems thereafter.  

New and material evidence pertaining to the issue of service connection for low back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 2006 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the December 2006 RO determination includes VA treatment records and written statements from the Veteran.  A December 2013 VA treatment record states that the Veteran presented a history of chronic low back pain "since he injured it while doing KP in the military."  The Veteran was diagnosed with degenerative joint disease of the spine.  In an October 2015 written statement, the Veteran advanced that: "I was in basic training at Camp Gordon, GA, and was required to do a lot of lifting;" "[a]fter lifting a bunch of bread pans, I hurt my back;" "I was sent to see the medics and received treatment for my back injury;" and "[o]ver the years, my back continued to hurt and I had to go to the VAMC Lexington, KY where I receive treatment."  

The Board finds that the VA clinical documentation and the Veteran's written statement are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  The documentation addresses the reason of the previous denial as it addresses a specific in-service low back trauma and shows a diagnosis of a recurrent lumbosacral spine disability.  As new and material evidence has been received, the claim of entitlement to service connection for low back injury residuals is reopened.  
ORDER

New and material evidence having been received, the claim for service connection for low back injury residuals is reopened.  To that extent only, the claim is allowed.  


REMAND

The claim for service connection for a recurrent lumbosacral spine disorder has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.  

The Veteran asserts that service connection for a recurrent lumbosacral spine disability to include degenerative joint disease, degenerative disc disease, and osteoporosis is warranted as he initially injured his back while lifting bread pans at Camp Gordon, Georgia, during active service; was treated by military medical personnel at that Army installation; and experienced recurrent lumbosacral spine symptoms following service separation for which he has been treated at VA medical facilities.  

Initially, the Board observes that the Veteran's complete service treatment documentation is not of record and was apparently destroyed in the 1973 fire at the National Personnel Record Center.  The Veteran has reported having been treated for low back trauma at the Camp Gordon, Georgia, Army medical facility.  There is no indication in the record that a search of the records of that military medical facility for any documentation of the Veteran's treatment has been requested.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a Veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why that action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Documentation in the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits and the evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran has not been afforded a VA spine examination which addresses the nature of his recurrent lumbosacral spine disabilities and their relationship, if any, to active service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the lumbosacral spine disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Contact the United States Army and Joint Services Records Research Center (JSRRC) or any appropriate service entity and request that a search be made of the records of the Camp Gordon, Georgia, Army medical facility for the relevant time period for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran.  

4.  Contact the SSA and request that copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

5.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any diagnosed low back disability and their relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all low back disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified low back disability had its onset during active service or is related to any incident of service, including the reported in-service low back trauma.  

6.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


